

	

		II

		108th CONGRESS

		2d Session

		S. 2928

		IN THE SENATE OF THE UNITED STATES

		

			October 7, 2004

			Mr. Smith (for himself

			 and Mr. Wyden) introduced the following

			 bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To clarify the status of certain employee benefit plans

		  under the Internal Revenue Code of 1986 and the Employee Retirement Income

		  Security Act of 1974.

	

	

		1.Clarification of status of

			 certain employee benefit plansAny plan established and maintained for its

			 employees by a non-profit corporation which was—

			(1)incorporated on

			 September 16, 1998, under a State non-profit corporation statute, and

			(2)organized for the

			 express purpose of supporting the missions and goals of a public corporation

			 which—

				(A)was created by a

			 State statute approved by the Governor on May 24, 1995, and effective on July

			 1, 1995,

				(B)is a government

			 entity under State law, and

				(C)is a member of

			 the non-profit corporation,

				shall be

			 considered to be a governmental plan within the meaning of section 414(d) of

			 the Internal Revenue Code of 1986 and section 3(32) of the Employee Retirement

			 Income Security Act of 1974.

